DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection circuitry portion flitting over a lower edge of an external surface of the keycap skirt as recited in claim 1, the extension portion protruding out of the first horizontal keycap surface and the second horizontal keycap surface as recited in claim 3, and the outer covering layer horizontally protruding out of the keycap as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-32 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 20, “the connection circuitry extending downward and flitting over a lower edge of an external surface of the keycap” is unclear.  It is unclear how the connection circuitry flits over a lower edge of an external surface of the keycap.  
In regard to claims 10 and 27, “a horizontal corner” is unclear.  It is unclear how a corner can be horizontal.  For the purposes of examination, this limitation has been interpreted as “a corner”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 18, 20-29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672].
In regard to claim 1, Wang discloses [in Figs. 1A and 3] a keyboard [Fig. 1], comprising: a base [325] having a circuit board [col. 6, lines 49-50]; a first keycap [320], disposed above the base, the first keycap having a first horizontal keycap surface [annotated below] and a keycap skirt [annotated below], the keycap skirt bending and extending from the horizontal keycap surface toward the base; a first lift mechanism [322, 326], disposed between the base and the first keycap, the first keycap being up and down movable relative to the base through the first lift mechanism; a first touch 

    PNG
    media_image1.png
    337
    617
    media_image1.png
    Greyscale

In regard to claim 2, Wang discloses some of the limitations of the keyboard according to claim 1, wherein the first keycap [320] and the second keycap [320] are separate, and the outer covering layer [338] covers a gap between the first keycap [320] and the second keycap [320].  
In regard to claim 3, Wang discloses some of the limitations of the keyboard according to claim 2, wherein the outer covering layer [338] has a first portion [annotated above], a second portion [annotated above], and an extension portion [340] connecting the first portion and the second portion, the first portion covers the first touch circuitry portion [annotated above], the second portion covers the second touch circuitry portion [annotated above], the extension portion protrudes out of the first horizontal keycap surface [annotated above] and the second horizontal keycap surface [annotated above] and covers the at least one portion of the connection circuitry portion [336] and the gap between the first keycap [320] and the second keycap [320], and the extension portion [340] is flexible.  

In regard to claim 5, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 3, wherein, the keycap skirt [annotated above] bends and extends from the first horizontal keycap surface [annotated above] toward the base [325], the first touch circuitry portion [annotated above] is fixed onto the first horizontal keycap surface, the first portion [annotated above] is fixed to the first touch circuitry portion, and the extension portion [340] partially or completely covers the keycap skirt [annotated above].  Wang and Martisaukas do not disclose that the keycap skirt slants toward the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a keycap skirt that slants toward the base, creating a different skirt shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
	In regard to claim 6, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 5, wherein the first touch circuitry portion [annotated above] and the keycap skirt [annotated above] are separable, and the extension portion [340] and the keycap skirt are separable.  
	In regard to claim 7, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 6, wherein the extension portion [340] is partially fixed to the connection circuitry portion [col. 9, lines 3-5].
	In regard to claim 8, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 3, wherein the keycap skirt [annotated above] bends and 
	In regard to claim 9, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 8, further comprising a spacing part [321], disposed right under the keycap skirt [annotated above].  
In regard to claim 10, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 2, wherein a projection of the connection circuitry portion [336] in a vertical direction has a corner [annotated above].  
In regard to claim 11, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 10, wherein the projection extends parallel to a periphery edge of the first keycap [320].  
In regard to claim 12, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 10, wherein the connection circuitry portion [336] is located between the first keycap [320] and the second keycap [320], and the outer covering layer [338] completely covers the connection circuitry portion [336].  
In regard to claim 14, Wang discloses some of the limitations of the keyboard according to claim 1.  Wang does not disclose that the connection circuitry portion 
In regard to claim 18, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 1, wherein the outer covering layer [338] comprises a polymer film and/or a fabric layer [col. 8, line 44].
In regard to claim 20, Wang discloses [in Fig. 3] a keyswitch, comprising: a base [325] having a circuit board [col. 6, lines 49-50]; a keycap [320], disposed above the base, the keycap having a horizontal keycap surface [annotated above] and a keycap skirt [annotated above], the keycap skirt bending and extending from the first horizontal keycap surface toward the base [325]; a lift mechanism [322, 326], disposed between the base and the keycap, the keycap being up and down movable relative to the base through the lift mechanism; a touch circuitry portion [334], disposed on the horizontal keycap surface; a connection circuitry portion [336], extending outward from the touch circuitry portion, the connection circuitry portion extending downward and over a lower edge of an external surface of the keycap skirt; and an outer covering layer [338], covering the touch circuitry portion and horizontally protruding out of the keycap, the outer covering layer being flexible.  Wang does not disclose the connection circuitry portion connecting the touch circuitry portion and the circuit board.  Martisaukas teaches [in Figs. 3 and 4] that the connection circuitry portion [407] connects the touch circuitry 
In regard to claim 21, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] comprises a first portion [annotated above] and an extension portion [340] connected to the first portion, the first portion covers the touch circuitry portion [334], and the extension portion [340] protrudes out of the horizontal Page 13 of 16keycap surface [annotated above] and covers at least one portion of the connection circuitry portion [336].  
In regard to claim 22, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 21, wherein the keycap skirt [annotated above] bends and extends from the horizontal keycap surface [annotated above] toward the base [325], the touch circuitry portion [334] is fixed onto the horizontal keycap surface, the first portion is fixed to the touch circuitry portion, and the extension portion partially or completely covers the keycap skirt.  Wang does not disclose that the keycap skirt slants toward the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a keycap skirt that slants toward the base, creating a different skirt shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.
	In regard to claim 23, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 22, wherein the touch circuitry portion [334] and the 
	In regard to claim 24, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 23, wherein the extension portion [340] is partially fixed to the connection circuitry portion [col. 9, lines 3-5].  
In regard to claim 25, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 21, wherein the keycap skirt bends and extends from the horizontal keycap surface [annotated above] toward the base [325], the touch circuitry portion [334] is fixed to the keycap skirt, and the extension portion [340] partially or completely covers the keycap skirt.  Wang and Martisaukas do not disclose that the keycap skirt slants toward the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a keycap skirt that slants toward the base, creating a different skirt shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.
	In regard to claim 26, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 25, further comprising a spacing part [321], disposed right under the keycap skirt [annotated above].  
In regard to claim 27, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein a projection of the connection circuitry portion [336] in a vertical direction has a corner [annotated above].  
In regard to claim 28, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 27, wherein the projection extends parallel to a periphery edge of the keycap [320].  

In regard to claim 31, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20.  Wang does not disclose that the connection circuitry portion extends between the keycap and the base.  Martisaukas teaches [in Figs. 3 and 4] that the connection circuitry portion [407] extends between the keycap [402] and the base [305].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the connection circuitry portion between the keycap and the base so that “stimulation and sense signals can be routed to and from the touch sensor” [Martisaukas, col. 7, lines 64-66].
In regard to claim 35, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] comprises a polymer film and/or a fabric layer [col. 8, line 44].  

Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Lai et al. [Lai hereinafter, US 2018/0323021].  
In regard to claim 13, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 2, wherein the outer covering layer [338] covers the first touch circuitry portion [annotated above], the second touch circuitry portion [annotated above], the at least one portion of the connection circuitry portion, and the gap between the first keycap and the second keycap.  Wang and Martisaukas do not teach that the 
In regard to claim 30, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] covers the touch circuitry portion [334].  Wang and Martisaukas do not teach that the outer covering layer comprises a light-penetrable substrate and a light-blocking layer formed on the light-penetrable substrate.  Lai teaches [in Fig. 2] that the outer covering layer [100] comprises a light-penetrable substrate [140] and a light-blocking layer [160] formed on the light-penetrable substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the outer covering layer of Lai with the keyboard of Wang, as modified by Martisaukas, in order to effectively communicate a switch function with a user.

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Wang et al. [Wang ‘772 hereinafter, US 10,514,772].
In regard to claims 15 and 32, Wang and Martisaukas teach the keyboard and keyswitch according to claims 1 and 20, respectively.  Wang and Martisaukas do not .  

Claims 19 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Wang et al. [Wang ‘444 hereinafter, US 2017/0069444].  
In regard to claims 19 and 36, Wang discloses [in Fig. 3] some of the limitations of the keyboard and keyswitch according to claims 18 and 35, respectively, wherein the outer covering layer comprises an adhesive [col. 8, lines 44-46], joined onto a surface of the fabric layer.  Wang and Martisaukas do not disclose that the adhesive is a glue layer.  Wang ‘444 teaches [in Fig. 7] that a glue layer [par. 0064] is joined onto a surface of the fabric layer [702].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the glue layer of Wang ‘444 with the keyboard and keyswitch of Wang, as modified by Martisaukas, since glue is a well-known strong adhesive that will securely fasten switch components to each other.   

Allowable Subject Matter
Claims 17 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  In regard to claims 17 and 34, in combination with other limitations, the circuit 

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that “The applicant thinks that Martisaukas only taught the connection of the touch circuitry portion beneath the keycap with the circuit board, which does not apply to the circuit on the top of the keycap, and Martisaukas does not teach or hint how to connect a touch circuitry portion on the top of the keycap to the circuit board of the base in the structural configuration of Wang.”  However, Martisaukas teaches [in col. 7, lines 13-20] that the touch circuitry portion can be located within the keycap and would be able to connect the touch circuitry portion with the circuit board as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833